DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s arguments, and amendments filed on October 01, 2021, in which claims 1-4, 10-13 have been amended, claims 19-22 have been added, and claims 5-9 and 14-18 have been canceled. 1-4, 10-13, and 19-22 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ku et al. (US 2018/0242208). 
Regarding claim 1, Ku teaches a method for frequency measurement by a user equipment (UE) in a wireless communication system, the frequency measurement method (i.e., a method for performing, by a UE, frequency measurement based on a cell-specific priority in a wireless communication system [0009]) comprising: receiving, from a base station, a first frequency measurement configuration (i.e., A UE receives measurement configuration information from a BS  [0118], a UE in an idle mode measures the signal level of a cell on a current frequency and also measures the signal level of a cell on another RAT or another frequency [0131], ..the UE may perform frequency measurement based on the frequency-specific priority received from the network [0145]); transmitting, to the base station, a radio resource control (RRC) resume request message for a RAN notification area (RNA) update, while in a RRC 
Regarding claim 3, Ku teaches in case the second frequency measurement configuration includes a frequency measurement list, performing the frequency measurement based the second frequency measurement configuration ([0138]-[0139], [0156], [0158]-[0159]).
Regarding claim 4, Ku teaches in case the second frequency measurement configuration does not include a frequency measurement list and a system information of a camped on a cell included a third frequency measurement configuration, performing the frequency measurement based the third frequency measurement configuration ([0138]-[0139], [0156]-[0158]).
RRC connection release message [0076]-[0078], [0131]-[0132]); and in case that the RRC release message includes a second frequency measurement configuration, perform the frequency measurement based on the second frequency measurement configuration (i.e., priorities may be provided to the UE via an RRC connection release message. It is 
Regarding claim 12, Ku teaches in case the second frequency measurement configuration includes a frequency measurement list, perform the frequency measurement based the second frequency measurement configuration ([0138]-[0139], [0156], [0158]-[0159]).
Regarding claim 13, Ku teaches in case the second frequency measurement configuration does not include a frequency measurement list and a system information of a camped on a cell included a third frequency measurement configuration, perform the frequency measurement based the third frequency measurement configuration ([0138]-[0139], [0156]-[0158]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (US 2018/0242208) in view of Kim et al (US 2020/0351723).
Regarding claims 19 and 21, Ku teaches all the limitation above. Kim does not specifically teach in case that the RRC release message includes a suspend configuration, transiting to the RRC inactive mode.
.
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (US 2018/0242208) in view of Lee et al (US 2018/0368016).
Regarding claims 20 and 22, Ku teaches all the limitation above. Kim does not specifically teach in case that the RRC release message includes a suspend configuration, transiting to the RRC inactive mode.
However, the preceding limitations are known in the art of communications. Lee teaches The UE may search the one or more frequencies in accordance with the measurement object and measure the one or more frequencies to determine whether the US is within coverage by the NR network. In an example, the measurement object is an NR measurement object, and the frequency list specifies frequencies in which the NR network operates ([0056], [0063]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Lee within the system of Ku in order to allow the UE to know where to search and measure the signal of the NR cell when the UE receives the measurement object and the bandwidth of the frequency channel.
Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 10-13, and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/           Primary Examiner, Art Unit 2643